Citation Nr: 9900030	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  93-14 654	)	DATE
	)
	)                                

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1942 to September 
1946.  This appeal arises from an April 1992 rating decision 
of the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 1995, the Board issued a decision that denied 
entitlement to service connection for the cause of the 
veterans death, and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The United States Court of Veterans Appeals (Court) 
issued a single-judge memorandum opinion on April 3, 1998.  
On April 24, 1998, the Secretary filed a motion for a panel 
decision.  The panel granted the Secretarys motion for a 
panel decision and issued a July 23, 1998 decision that 
replaced the single-judge decision.  The Court affirmed the 
Boards denial of the claim of entitlement to service 
connection for the cause of the veterans death, and vacated 
the Boards decision as to the denial of the § 1318 DIC claim 
and remanded this claim to the Board for further 
adjudication.  Judgment was entered on August 17, 1998.

REMAND

The veteran died on January [redacted], 1992 at the age 
of 83.  Review of the record reflects that during service 
he sustained an injury when he was struck by a shell fragment 
on the right side of the head.  However, service connection 
had not been granted for any disability by VA during the 
veterans lifetime.  

The Court has remanded this case for a determination, based 
upon evidence in the veterans claims file or before VA at 
the time of the veterans death, whether, had he brought a 
claim more than 10 years prior to his death, he would have 
been entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling his 
survivor to § 1318 DIC in the instant case.

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veterans surviving spouse in the same manner as if the 
veterans death is service connected when the following 
conditions are met:  (1) the veterans death was not caused 
by his or her own willful misconduct; and (2) the veteran was 
in receipt of or was entitled to receive (or but for the 
receipt of military retired pay, was entitled to receive) 
compensation at the time of death for service-connected 
disability that either: (a) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(b) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veterans 
discharge or release from active duty for a period of not 
less than five years preceding death. 

38 C.F.R. § 3.22(a)(2), the implementing regulation, 
describes § 1318 DIC entitlement as attaching where:

[t]he veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veterans death 
based on clear and unmistakable error) 
was not in receipt of but would have been 
entitled to receive compensation at the 
time of death for a service connected 
disablement that either:

	(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or 

	(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veterans discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.  

The evidence in this case that was in the veterans claims 
file or was before VA at the time of his death pertains to 
the veterans head injury and treatment therefor during his 
military service, as well as medical records dated from 1990 
until his death in January 1992.  This evidence is 
hereinafter briefly summarized.  

A May 1946 report of physical examination shows that in the 
early morning of December 25, 1944, the veteran was struck by 
a shell fragment from a German 88 on the right side of the 
head.  The wound was debrided and the shell fragment was 
removed from his head.  The veteran reported that at the time 
of the injury he was paralyzed in both legs and arms for 5 
days.  He was partially blind and had great difficulty moving 
his eyes for a slight period.  For the following 5 weeks, he 
had partial paralysis of the left arm and leg.  In April 
1945, the scar was surgically excised and a plate was 
inserted measuring approximately 4 x 3 centimeters.  The 
veteran was hospitalized until August 1945 when he was 
returned to general military service.  The veteran was 
administratively admitted in December 1945 to determine his 
fitness.  His complaints were dizziness, headaches, and 
blurred vision for a week or so prior to hospitalization.  

In January 1946, the veteran was transferred to another 
hospital for evaluation and disposition.  In May 1946, the 
veteran was seen by a neurosurgical consultant.  It was noted 
that the veteran had just returned from a 30 day leave in 
which he took 2 half grain tablets of Phenobarbital daily.  
The veterans petit mal seizures were decreased in number and 
the veteran stated that he had only 2 blackouts.  His general 
condition was otherwise good.  Neurological examination was 
essentially negative.  The veteran still complained of 
headaches.  It was noted that, in view of the nature of the 
veterans injury and its location, the possibility of 
continued convulsive episodes had to be considered.  It was 
recommended that the veteran be placed on permanent limited 
duty as he would be unable to perform general infantry duty 
and medication should continue.  Neurological examination 
showed a healed temporal scar from a wound and plating.  
There was slight hypesthesia of the left side, but no 
astereognosis.  Reflexes were perhaps slightly less active on 
the left.  There was no change in muscle tonus.  The veteran 
walked with slight flexion of the left elbow and there was 
slight loss of associated movements of the left arm.  There 
was also slight centered facial weakness of the left and 
slight hypesthesia of the lugunerial nerve on the left.  The 
diagnosis was moderate post-traumatic encephalopathy 
manifested by headaches, blurred vision, dizziness and 
periods of momentary amnesia brought on by exertion or 
temperature change as a result of a shell fragment wound of 
the temporal skull.

In May 1946, a medical board determined that the veteran was 
deemed to be permanently incapacitated for active service.  
At a medical board hearing in May 1946, treating physicians 
testified that the veteran was permanently incapacitated for 
active service from December 1945; that almost 2 years after 
his injury the veteran was still symptomatic; that a 
sufficient period of time had elapsed for all recovery to 
have occurred and no healing process was known that would 
alter the encephalopathy that the veteran now exhibited; and 
that the veteran reported a story that was quite suggestive 
of psychomotor equivalent type of epilepsy in that he had 
periods of momentary loss of the ability to speak associated 
with tingling feelings on his left side which considering his 
head injury on the right side was quite compatible with 
psychomotor equivalent type of epilepsy.  It was noted that 
the veteran had been a school principal in civilian life.  
The veteran stated that it was hard to say if his disability 
would affect him in his work but he believed that he could 
perform the required duties.  

The veteran stated that he had noted a slight change in his 
ability to concentrate and think things through, and that he 
had noticed difficulty in grasping things he had read.  He 
had not noticed difficulty in figuring, or driving a car, but 
he had noticed difficulty in activities requiring exertion.  
After activity, he had blurred vision followed by severe 
headaches.  The veteran had not noticed a change in his 
disposition.  Another physician testified that following the 
veterans operation, he showed an excellent recovery and had 
very few symptoms, but he had been following the hospital 
routine.  After talking it over with the Chief of the 
Surgical Staff, it was recommended that the veteran be 
returned to full duty.  The first inclination had been to 
return him to permanent limited duty.  

A July 1946 statement from the War Department shows that the 
veterans disabilities were encephalopathy, post traumatic, 
moderate, manifested by headaches, blurred vision, dizziness 
and periods of momentary amnesia brought on by exertion or 
temperature changes as a result of a shell fragment wound of 
the temporal skull that was incurred in enemy action in late 
December 1944.  The veteran was entitled to retirement pay as 
a major, effective from September 1946.  Personnel records 
show that the veteran was awarded the Purple Heart.

The veteran sent a letter to VA in October 1949 on letterhead 
stationary that showed that he was the superintendent of a 
high school.  Records also reflect his attendance at the 
University of Georgia in the early 1950s.  

A July 1959 Department of the Army Certificate shows that the 
veteran was determined to be 100 percent disabled at the time 
that he was relieved from active duty in September 1946 and 
that he was certified for retirement pay benefits effective 
from September 1946. 

Received by VA shortly before the veterans death, in 
connection with his election of VA benefits, were private 
hospital records which reflect treatment from 1990 to 1992 
for a variety of nonservice-connected maladies, including 
severe arteriosclerotic heart disease with a history of two 
myocardial infarctions, non-insulin diabetes mellitus, 
failure to thrive including weight loss and poor activity 
levels, right lower lobe pneumonia, hepatitis, chronic 
bronchitis, poorly undifferentiated invasive carcinoma of the 
prostate, congestive heart failure, and chronic renal 
insufficiency.  There was made mention of the head injury he 
sustained in military service, but little specific findings 
relating thereto.  An April 1991 CT scan of the brain showed 
moderately severe cortical atrophy and metallic artifact of 
the right parietal region due to a prior bullet wound and 
apparently metallic plate or fragment in the skull.  No acute 
abnormality was identified.  

The Boards July 1995 decision (confirming the decision of 
the RO) denying the appellants claim for § 1318 DIC benefits 
on the basis that the veteran had not filed a claim for VA 
compensation (and had not been rated at the requisite level 
for the requisite period of time) was deemed contrary to the 
applicable regulation and prior opinions of the Court.  The 
question of whether the veteran hypothetically would have 
been entitled to an award of service connected compensation 
benefits at the total (100 percent) rate is not one which was 
addressed by the RO.  The Court has held that, although the 
Board would not be jurisdictionally barred from reaching the 
merits, in addressing in its decision a question that had not 
been addressed by the RO, the Board must consider: (1) 
whether the claimant had been given adequate notice of the 
need to submit evidence or argument on that question, (2) 
whether the claimant had been given an opportunity to submit 
such evidence and argument, (3) whether he or she had been 
given the opportunity to address that question at a hearing 
and (4), if not, whether he or she would be prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  Under the 
circumstances presented in this case, further action by the 
RO is warranted.

The Court also indicated that consideration should be given 
to the effect of 38 C.F.R. § 3.750 upon the appellants claim 
for § 1318 DIC insofar as the veteran was apparently never 
informed of his right to elect VA compensation over 
retirement pay.  Section 3.750 provides that a veteran 
entitled to retirement pay or compensation may elect which of 
the benefits he or she desires to receive and that in initial 
determinations, elections may be applied retroactively if the 
claimant was not advised of his or her right of election and 
the effect thereof.  The Court also directed attention to its 
precedent opinion in Lewis v. Brown, 8 Vet. App. 287, 291 
(1995) (VA under no duty to advise veteran when one of the 
two benefit programs he or she is eligible for suddenly 
becomes more advantageous.)

In order to ensure that the due process rights of the 
appellant are preserved, further development is in order.  
Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted 
through her attorney and asked whether, 
during his lifetime, the veteran ever 
received treatment at any VA facilities.  
If so, the records of such VA treatment 
should be secured and incorporated into 
the claims folder.  (Private or other 
non-VA records should not be obtained.)

2.  Pursuant to the Courts remand, the 
RO should then adjudicate the question of 
whether, based upon evidence in the 
veterans claims file or before VA at the 
time of his death, had the veteran 
brought a claim more than 10 years prior 
to his death, he would have been entitled 
to receive a total disability rating for 
the 10 years immediately preceding his 
death, thus entitling his survivor to 
§ 1318 DIC in the instant case.  

3.  In making such determination, the RO 
should also consider the effect, if any, 
of the provisions of 38 C.F.R. § 3.750 
(1998) upon the appellants claim for DIC 
benefits under 38 U.S.C.A. § 1318 (West 
1991), in light of the apparent failure 
to inform him of his right to elect VA 
compensation over retirement pay.  

4.  The RO should ensure that the 
claimant is given: (a) adequate notice of 
the need to submit evidence or argument 
on the issues set forth above; (b) an 
opportunity to submit such evidence and 
argument; and (c) an opportunity to 
address each question at a hearing.

5.  In the event the determination 
regarding the appellants claim for DIC 
benefits under § 1318 remains adverse to 
her, both she and her attorney should be 
furnished a supplemental statement of the 
case, and be afforded the requisite 
amount of time to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
